Title: To Thomas Jefferson from Francis Walker Gilmer, 3 December 1823
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
Decr 3d 1823
I avail myself of the first moment of leisure, to answer your letter of the 23d novr which requires the less consideration, because the same wish had already been intimated to me, long ago, by three of your colleagues. An acceptance of the ulterior appointment, as you observe, goes to an entire change of my whole plan of life: and the prudence or propriety of making so total an alteration in all my schemes, must depend very much, on circumstances, not even yet sufficiently indicated, to enable me to decide definitively—I mean, the probable condition, and endowments of the institution, at the time of its opening. Could we certainly procure a college of professors worthy the public expectation, and the auspices, under which the university will be established, I should have little hesitation in returning you a positive acceptance. However probable it is, that we shall succeed in these respects, to the utmost, it is not absolutely certain. And if it answer the views of Mr. Madison, & yourself, and finally of your colleagues, I should prefer at present, accepting positively, only so much of the proposition, as relates to procuring professors from Gr. Britain and Ireland; leaving the other part of the offer, open for further consideration; but taking care on my part, in any event, to apprize you of any ultimate resolution, in time, to prevent any delay or inconvenience. There being no necessary connection between the two engagements, I suppose there will be no difficulty in adopting this course. Should the visitors accept  my services on the mission abroad, it would I suppose be desirable, that I sail soon after the  session of Assembly terminates: and such a voyage naturally requiring some preparation, I should be glad of as early a notice as you can give me. In case this plan is adopted, I will of course, with as little delay as I can, afford you an opportunity, by personal conference, to unfold your views fully.The motives for secrecy cannot be stronger with the visitors, than with me; and I beg, that nothing may be known of my undertaking, until all is prepared for my departure; nor then, that I am pledged to any thing beyond the immediate object of the mission. For if more were even suspected, the alternative I reserve, would cease, and an acceptance be almost forced upon me.yours with great respect & consideration.F. W. Gilmer.PS. since English letters have become so generally studied on the continent, (which I hear since the late war, is every where the case) would it be well, not to limit the powers of your envoy to Gr. Bn & Ireland only?—to allow him to avail himself of any particular advantage in the selection, which might offer on the continent, where men of letters seem more favorably disposed toward our country.